The defendant was convicted of violating the prohibition law, and he appeals. One Reeder, a deputy sheriff, arrested defendant and another on a highway. Defendant was riding upon the front seat of a Ford car, beside another, who was driving the car, and at the time there was a five-gallon can of whisky in the car. When the defendant was arrested, he said: "Cap, you've caught me." Defendant offered evidence to prove that the liquor was being transported by the driver of the car, without his (the defendant's) knowledge or participation. Upon the whole evidence, we are of the opinion that the case was properly submitted to the jury. Ex parte State ex rel., etc., Harbin v. State, 210 Ala. 55,97 So. 426. The question allowed to be asked the defendant on his cross-examination, regarding his failure to have a certain witness subpœnaed, did not show an abuse of the discretion reposed in the trial judge. May v. State, 16 Ala. App. 541,79 So. 677. The argument of the solicitor, complained of, was permissible. Mitchell v. State, 18 Ala. App. 471, 93 So. 46. We have examined all the exceptions reserved by the defendant, and find no prejudicial error in any of the rulings complained of. Let the judgment be affirmed. Affirmed.